Case 1:19-cv-03570-TSC Document 1-19 Filed 11/26/19 Page 1 of 3




                   Exhibit 16
            Case 1:19-cv-03570-TSC Document 1-19 Filed 11/26/19 Page 2 of 3



                                                U.S. Department of Justice
                                                Federal Bureau of Prisons


                                                North Central Regional Office

Office of the Regional Counsel                  400 State Avenue
                                                Tower II, Suite 800
                                                Kansas City, KS 66101




 October 10, 2019


 Rebecca Woodman
 1263 W. 72nd Terrace
 Kansas City, MO 64114

 Re: Freedom of Information Act Request No. 2020-00234
     Wesley Purkey

 Dear Sir/Madame:

 This acknowledges our receipt of your Freedom of Information Act (FOIA) request.
 Regulations that may be pertinent to your request may be found at Title 28 C.F.R. A
 copy of the first page of your request is attached to help you more easily keep track of
 your request.

 We have examined your request and have determined that the documents responsive
 to your request must be searched for and collected from a field office. As a result, the
 amount of time necessary to respond to your request will increase. Once responsive
 documents have been collected from the field, we will process your request in the order
 that it was received.

 The Department of Justice requires all requests for records be processed on a first-in,
 first-out basis. The four exceptions to this requirement are: “(i) Circumstances in which
 the lack of expedited processing could reasonably be expected to pose an imminent
 threat to the life or physical safety of an individual; (ii) An urgency to inform the public
 about an actual or alleged Federal Government activity, if made by a person who is
 primarily engaged in disseminating information; (iii) The loss of substantial due process
 rights; or (iv) A matter of widespread and exceptional media interest in which there exist
 possible questions about the government’s integrity that affect public confidence.” 28
 C.F.R. § 16.5(e).

 Your request meets the requirement to be processed on an expedited basis and will be
 expedited to the best of our ability. This request will be placed on the processing track



                                                                         Ex_16-001454
         Case 1:19-cv-03570-TSC Document 1-19 Filed 11/26/19 Page 3 of 3




ahead of other requests and processed as soon as practicable. Processing this request
may take up to six months.

If you have questions regarding the status of your request or anything discussed in this
letter, you may contact the North Central Regional Office or the BOP FOIA Public Liaison,
Mr. C. Darnell        at (202)          or BOP FOIA Section,                , NW, Room
     , Washington, D.C. 20534. You can also check the status of your request on line at
http://www.bop.gov/PublicInfo/execute/foia.

Additionally, you may contact the Office of Government Information Services (OGIS) at the
National Archives and Records Administration to inquire about the FOIA mediation services
they offer. The contact information for OGIS is as follows: Office of Government
Information, Services, National Archives and Records Administration, Room
Adelphi Road, College Park, Maryland 20740-6001;                            ; telephone at
202-           ; toll free at               ; or facsimile at            .

Sincerely,



Richard M. Winter
Regional Counsel




                                                                       Ex_16-001455
